Order filed January 24, 2013




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00362-CR
                                   ____________

             EX PARTE JORGE TORRES-MARTINEZ, Appellant


                    On Appeal from the County Court at Law
                          Washington County, Texas
                        Trial Court Cause No. 2011-204

                                      ORDER

      The clerk’s record in this appeal was filed May 7, 2012. The record does not
contain a certification of appellant’s right to appeal. The trial court is directed to
prepare a proper certification and file it with this court in the form of a
supplemental clerk’s record. The supplemental clerk’s record is due 15 days from
the date of this order.

                                              PER CURIAM